Citation Nr: 0615101	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for a 
left ankle sprain with degenerative changes.

4.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.

5.  Entitlement to a compensable rating for chin scars. 

6.  Entitlement to a compensable rating for conjunctivitis.

7.  Entitlement to a compensable rating for a right ankle 
sprain with degenerative changes.

8.  Entitlement to a compensable rating for a lumbosacral 
strain.

9.  Entitlement to a compensable rating for a cervical spine 
strain.

10.  Entitlement to a compensable rating for a right wrist 
sprain.

11.  Entitlement to a compensable rating for a left wrist 
sprain.

12.  Entitlement to service connection for residuals of 
jammed middle fingers bilaterally.

13.  Entitlement to service connection for first degree 
atrioventricular block. 

14.  Entitlement to service connection for a sternum injury.

15.  Entitlement to service connection for residuals of a 
stomach injury.

16.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1981 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision. 

The issues of a right knee disability, pseudofolliculitis 
barbae and chin scars are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record fails to show that the range of 
motion of the veteran's right arm is limited to shoulder 
level.

2.  The evidence of record shows no more than moderate 
limitation of motion in the veteran's left ankle.

3.  The evidence of record fails to show active chronic 
conjunctivitis with objective symptomatology.

4.  The medical evidence fails to show limitation of motion 
of the veteran's right ankle. 

5.  The veteran has full range of motion in his lower back 
without pain, and there was no objective evidence of any 
lower back abnormality.

6.  The veteran's cervical spine disability is slight and is 
manifested by forward flexion to 30 degrees without any 
indication of the presence of ankylosis.

7.  The medical evidence of record fails to show limitation 
of motion of the right wrist.

8.  The medical evidence of record fails to show limitation 
of motion of the left wrist. 

9.   The medical evidence fails to show a current disability 
related to the veteran's in-service finger injuries 
bilaterally.

10.  There is no evidence of cardiac disability.  

11.  The veteran's in-service injury to his sternum healed 
without any residuals.
 
12.  The medical evidence failed to show any stomach 
disability.

13.  The medical evidence fails to show the presence of 
chronic sinusitis.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5099-5024, 5201 (2005).

2.  Criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5271 
(2005).

3.  Criteria for a compensable rating for conjunctivitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.84a, DC 6018 (2005).

4.  Criteria for a compensable rating for a right ankle 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5271 (2005).

5.  Criteria for a compensable rating for a lower back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5292 
(2002); 38 C.F.R. § 4.71a, DC 5242 (2005).

6.  The criteria for a 10 percent rating for a cervical spine 
disability have been met prior to September 26, 2003; and for 
20 percent rating thereafter.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5290 
(2001); 38 C.F.R. § 4.71a, DC 5299-5237 (2005). 

7.  Criteria for a compensable rating for a right wrist 
sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5215 (2005).

8.  Criteria for a compensable rating for a left wrist sprain 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5215 (2005). 

9.  Criteria for service connection for residuals of jammed 
middle fingers bilaterally have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

10.  Criteria for service connection for first degree 
atrioventricular block have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

11.  Criteria for service connection for residuals of a 
sternum injury have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

12.  Criteria for service connection for residuals of a 
stomach injury have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

13.  Criteria for service connection sinusitis have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right shoulder disability

The veteran is currently rated at 10 percent for his right 
shoulder disability as tenosynovitis and is rated based on 
limitation of motion of the shoulder.  Normal range of motion 
for the shoulder is zero to 180 degrees of either forward 
flexion or abduction.  38 C.F.R. § 4.71.  

Under 38 C.F.R. § 4.71a, DC 5201 a 20 percent rating is 
assigned when there is limitation of motion of the arm to 
shoulder level.

At a VA examination in June 2001, the veteran stated that he 
had constant right shoulder pain.  Nevertheless, the veteran 
was able to abduct his shoulder to 180 degrees both actively 
and passively without pain, and he could flex his shoulder to 
175 degrees both actively and passively with some pain.  

The examiner indicated that the veteran had some degree of 
disability with regard to his right shoulder with functional 
impairments related to any activities involving throwing, 
overhead work etc.  The impairment was based on pain with the 
possibility of fatiguability.  There was no indication of 
major weakness, obvious structural change, instability, or 
incoordination.

X-rays taken in June 2001 showed no limitation of rotation or 
subluxation.  There was minimal widening of the 
acromioclavicular joint with mild descensus of the acromion 
relative to the distal clavicle.  The shoulder and scapula 
were otherwise unremarkable.

As the medical evidence of record fails to show that the 
range of motion of the veteran's arm is limited to shoulder 
level, the veteran's claim is denied.

Left ankle sprain with degenerative changes

Under applicable criteria, a 10 percent rating is assigned 
for moderate limitation of motion of the ankle, while a 20 
percent rating is assigned for marked limitation of motion of 
the ankle.  Diagnostic Code 5271.  Normal range of motion for 
the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71.  

At a VA examination in June 2001, the veteran's left ankle 
was swollen, and definite limitation of hindfoot subtalar 
motion was noted.  The veteran had plantar flexion to 45 
degrees with pain.  The examiner opined that the veteran had 
a very significant disability related to the condition of his 
ankle, based on the obvious swelling and painful limitation 
of motion in his ankle.  Nevertheless, the examiner indicated 
that there was no sign of instability or incoordination, and 
weakness and fatigability were not significant issues at the 
time of the examination.

While the veteran clearly has a left ankle disability, it 
cannot be said that he has marked limitation of motion when 
the VA examination failed to show any limitation of motion.  
In reaching this conclusion, limiting factors such a pain, 
fatigue, weakness, instability have been considered, but they 
have already been contemplated in the 10 percent rating 
currently assigned.  Accordingly, the veteran's claim for a 
rating in excess of 10 percent for a left ankle disability is 
denied.

Conjunctivitis

The veteran currently has a noncompensable rating for his 
service-connected conjunctivitis under 38 C.F.R. § 4.84a, DC 
6018.  A noncompensable rating is assigned when a veteran has 
chronic conjunctivitis which has healed without any 
residuals.  A 10 percent rating is assigned for active 
chronic conjunctivitis with objective symptoms.

At an eye examination in June 2001, the veteran indicated 
that he had had a red left eye without discharge for two 
months which eventually cleared up after treatment with a 
steroid drop.  The examination revealed no conjunctival 
injection, and the examiner concluded that, while there may 
have been a component of allergic conjunctivitis in the last 
couple months, the veteran's eye was normal at the time of 
examination.

Given that no additional evidence has been presented showing 
that there are any residuals of the veteran's conjunctivitis, 
or that the conjunctivitis is active, the veteran's claim for 
a compensable rating for conjunctivitis is denied.

Right ankle sprain with degenerative changes

The veteran is currently assigned a noncompensable rating for 
his service-connected right ankle sprain with degenerative 
changes.  Under Diagnostic Code 5271, a 10 percent rating is 
assigned for moderate limitation of motion of the ankle, 
while a 20 percent rating is assigned for marked limitation 
of motion of the ankle.  Normal range of motion for the ankle 
is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71.  

At a VA examination in June 2001, the veteran's right ankle 
had extension to 20 degrees and plantar flexion to 60 degrees 
without pain. The examiner indicated that while the veteran 
had a history of spraining his right ankle, there was no 
evidence of residual symptomatology, disability, or 
functional impairment.

As no residual symptomatology was seen, and since no 
limitation of motion was noted, the veteran's claim is 
denied. 

Spinal Disabilities

The veteran currently receives a noncompensable rating for 
his service-connected lower back disability and for his 
cervical spine disability.  During the course of this appeal 
the regulations for rating spine disability were revised 
effective September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 
2003).  All applicable versions of the rating criteria will 
be considered, but the new criteria will only be applied as 
of their effective date.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbosacral spine was rated under 
Diagnostic Code 5292; with a 10 percent evaluation assigned 
for slight limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  Limitation of motion of the 
cervical spine was rated under DC 5290, and a 10 percent 
evaluation assigned for slight limitation of motion, while a 
20 percent rating was assigned for moderate limitation of 
motion.  Severe limitation of motion of the cervical spine 
was assigned a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001).  

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; when the combined range of motion of the 
thoracolumbar spine is between 120 degrees and 235 degrees; 
where there is muscle spasm or guarding or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal; or where there is a vertebral body fracture with the 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).

With regard to the cervical spine, a 10 percent rating is 
assigned when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or 
when the combined range of motion of the cervical spine is 
between 170 degrees and 335 degrees.  A 20 percent rating is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees, or 
where the combined range of motion of the cervical spine not 
greater than 170 degrees.  A 30 percent rating is assigned 
when forward flexion of the cervical spine 15 degrees or 
less, or when there is favorable ankylosis of the entire 
cervical spine.  Id.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DCs 5290 and 5292 are less 
defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  Looking at these figures (again, for 
guidance), normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined ranges of motion of the 
thoracolumbar and cervical spines are 240 degrees and 340 
degrees respectively.  The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2005).

At a VA examination in June 2001, the veteran had forward 
lumbar flexion to 90 degrees, easily touching his toes with 
his fingertips.  He had supple extension to 40 degrees with 
40 degrees of lateral flexion bilaterally.  The veteran's 
deep tendon reflexes were hypoactive but symmetrical.  Motor 
power of the lower extremities was normal and straight leg 
raising was negative bilaterally at 90 degrees in both 
sitting and supine positions. 

The examiner indicated that the examination of the veteran's 
lower back failed to reveal any significant objective 
abnormality, and there was no indication of a major 
disability.  The examiner did note that there might be 
temporary functional impairment related to activities 
involving repeated bending or heavy lifting.

As the veteran has full range of motion without pain, and 
since there was no objective evidence of any abnormality, it 
cannot be said that the veteran's back disability is even 
slight.  Therefore, a compensable rating is not available 
under the old criteria.  

Under the revised criteria, the veteran's ranges of motion 
likewise does not meet the criteria for a compensable rating.  
Additionally, no muscle spasm or tenderness was noted; and 
there was no evidence of a vertebral body fracture.  As such, 
a compensable rating is not available under the revised 
criteria based on orthopedic manifestations of the veteran's 
lower back disability.

With regard to the veteran's cervical spine, a VA examination 
of the veteran's cervical spine in June 2001 was 
unremarkable.  He had extension of 20 degrees and forward 
flexion to 30 degrees.  The veteran also had 45 degrees of 
lateral flexion bilaterally and 60 degrees of lateral 
rotation.  The examiner concluded that the veteran had no 
disability or functional impairment with respect to his 
cervical spine.  X-rays of the veteran's cervical spine taken 
in June 2001 were within normal limits.

The examination clearly showed limitation of motion.  
However, the examiner found no indication of functional 
impairment or disability, and X-rays were normal.  As such, 
it appears that at most the veteran has a slight disability 
under the old criteria, and as such a 10 percent rating is 
granted for the veteran's cervical spine from January 2002.  

Under the revised criteria, the limitation of motion is the 
controlling factor in assigning musculoskeletal ratings.  As 
such, given that the range of motion of the veteran's 
cervical spine was limited to 30 degrees of forward flexion, 
a rating of 20 percent is granted from the date the new 
regulations became effective in September 2003.  A rating in 
excess of 20 percent is not warranted, however, as the 
forward flexion of the veteran's cervical spine was more than 
15 degrees and there was no evidence of ankylosis affecting 
the veteran's cervical spine.

In determining whether a compensable rating was warranted for 
the veteran's lower back and cervical spine disabilities, 
consideration was given to whether a higher disability 
evaluation should be assigned on the basis of functional loss 
due to pain or due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At 
his VA examination, the veteran reported periodic flare-ups 
of back pain.  Nevertheless, the examiner noted that there 
was no indication of structural change, instability, 
incoordination, fatigability or weakness.  As such, a 
compensable rating is not available for the veteran's lower 
back disability.  With regard to the veteran's cervical 
spine, the examiner opined that the veteran had no functional 
impairment.  As such, additional compensation is not 
warranted.

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2002, requires the Board to consider impairment 
from a spinal disability by combining the chronic orthopedic 
and neurologic manifestations of the disability.  

In June 2001, the VA examiner indicated that the veteran's 
deep tendon reflexes were symmetrical; the motor power of his 
lower extremities was normal; and straight-leg raising was 
negative bilaterally.  With regard to the cervical spine, no 
evidence of any neurologic abnormalities was found.

Accordingly, an additional disability rating is not warranted 
for a neurological impairment as a result of either the 
veteran's lower back disability or his cervical spine 
disability.

Bilateral wrist sprains

The veteran currently receives noncompensable ratings for 
each of his wrist disabilities under 38 C.F.R. § 4.71a, DC 
5299-5215.  A 10 percent rating is assigned for limitation of 
motion of the wrist when dorsiflexion is less than 15 degrees 
or when palmar flexion is limited in line with forearm.

At a VA examination in June 2001, the examiner noted that the 
veteran had been having intermittent discomfort in his 
wrists.  The examination of the veteran's wrists was 
completely normal, and there was no swelling, deformity, 
crepitation, or limitation of motion in either wrist.  The 
examiner diagnosed the veteran with chronic arthralgia of the 
wrists with no objective abnormalities suggesting any form of 
arthritis.  Based on the examination, there was no indication 
of any disability related to his wrists.

X-rays taken in June 2001 showed both hands and wrists to be 
within normal limits.

Given that medical evidence of record failed to show any 
limitation in either wrist, the veteran's claims are denied. 


II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.


Residuals of jammed middle fingers bilaterally

At a VA examination in June 2001, the veteran indicated that 
he jammed the middle finger of his right hand in 1982, 
requiring it to be put into a splint.  Nevertheless, the 
veteran has subsequently regained virtually full motion of 
the finger without any evidence of residual difficulty.  The 
veteran indicated that he jammed the middle finger of his 
left hand playing sports, but did not require medical 
attention.  The examination of the veteran's middle fingers 
revealed no evidence of a current disability.  There was full 
extension to 0 degrees at all joints, and in full flexion, 
the veteran was easily able to bring the tips of his fingers 
into the midpalmar flexion creases.  The examiner concluded 
that the veteran had recovered from his injuries without any 
indication of any residual disability or functional 
impairment.  X-rays taken in June 2001 showed the veteran's 
hands to be within normal limits.

Evidence of a present disability has not been presented in 
the case of the residuals of jammed fingers, and the 
veteran's claim is therefore denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

First degree atrioventricular block

An ECG in January 1980 showed marked sinus bradycardia with a 
first degree atrioventricular block, and an ECG at the 
veteran's VA examination in June 2001 again showed marked 
sinus radycardia with first degree atrioventricular block.  

However, a first degree atrioventricular block is not a 
disability in and of itself, and as noted in one of the 
records, is consistent with an athletic individual, (hardly 
an indication of a disability).  As such, unless the first 
degree atrioventricular block leads to cardiovascular 
disease, service connection cannot be granted.  In this case 
no evidence of cardiovascular disease has been presented.  
Therefore, service connection is denied.




Sternum Injury 

It was noted at a VA examination in June 2001 that the 
veteran tore cartilage in his sternum in 1997 while playing 
sports which took two and a half months to heal.  However, 
the veteran denied having any problems with it since.  The 
examiner noted that the sternum had healed without a residual 
disability.  As such, evidence of a current disability has 
not been presented, and the veteran's claim is therefore 
denied.

Residuals of a stomach injury

On a VA examination in June 2001, the veteran indicated that 
he had been kicked in the stomach and that he had some blood 
in his urine at the time, but that it had not happened since.  
The examiner indicated that the condition had cleared.

Evidence of a present disability has not been presented in 
the case of the veteran's claimed stomach condition, and the 
veteran's claim is therefore denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Sinusitis

Service medical records reflect that the veteran was 
diagnosed with sinusitis in September 1994.  At a VA 
examination in June 2001, it was noted that the veteran had 
seasonal sinusitis, but there is no medical record to support 
that finding given the one instance in 20 years of service, 
and the absence of any objective findings to support this 
entry during the VA examination.  Absent a disability, the 
claim is denied.  

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided by a letter dated in 
May 2003.  By this letter and by the statement of the case 
the veteran was informed of all four elements required by the 
Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  

Service medical records have been obtained, and the veteran 
was provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he canceled the hearing.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U.S. Vet. 
App. Mar. 3, 2006).  With regard to the denial of the 
veteran's claims for increased and compensable ratings, the 
veteran was informed of the criteria needed for higher 
ratings.  As such, he was put on notice of what evidence and 
information was needed to grant his claims for increase.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.  


ORDER

A rating in excess of 10 percent for a right shoulder 
disability is denied.

A rating in excess of 10 percent for a left ankle disability 
is denied.

A compensable rating for conjunctivitis is denied.

A compensable rating for a right ankle disability is denied.

A compensable rating for a lumbosacral strain is denied.

A 10 percent rating for a cervical spine disability is 
granted from January 1, 2002 until September 26, 2003, and a 
20 percent rating is granted from September 26, 2003, subject 
to the laws and regulations governing the award of monetary 
benefits.

A compensable rating for a right wrist sprain is denied.

A compensable rating for a left wrist sprain is denied.

Service connection for residuals of jammed middle fingers 
bilaterally is denied.

Service connection for first degree atrioventricular block is 
denied. 

Service connection for an injury to the sternum is denied.

Service connection for residuals of a stomach injury is 
denied.

Service connection for sinusitis is denied.  


REMAND

Additional medical evaluation is necessary to rate the 
veteran's right knee, chin scars, and pseudofolliculitis 
barbae.  Accordingly, the case is REMANDED for the following 
action:

1.  The veteran should be asked to 
identify the places at which he has 
received treatment for his knee, chin 
scars, and pseudofolliculitis barbae 
since his service retirement.  An 
attempt to obtain copies of the 
identified records should then be 
undertaken.  

2.  The veteran should be scheduled for 
an examination to determine the 
severity of his service-connected right 
knee disability.  

3.  The veteran should also be 
scheduled for an examination of his 
skin disabilities.  The size of the 
area affected by pseudofolliculitis 
barbae should be indicated together 
with the measurements (length and 
width) of chin scars.  The examiner 
should specifically address the 
characteristics of disfigurement as set 
out in VA regulations.  

4.  Thereafter, the record should be 
reviewed and the veteran's claims for 
increase re-adjudicated.  If they 
remain denied, he and his 
representative should be provided with 
a supplemental statement of the case, 
after which the case should be returned 
to the Board for its consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


